AMIDON, District Judge
(dissenting). I am unable to concur in the foregoing opinion. I accept the fair and clear statement of facts therein made. From them I think a case was made for the jury. Defendant owed the plaintiff ordinary care. Whether it performed that duty in permitting the candy stand at the head of the stairs, loaded as it was with candy beans likely to slip therefrom, the danger to customers of the candy falling upon the stairs, the fact that plaintiff’s injury seems to have been caused from falling by reason of her stepping upon a candy bean, these facts, in my judgment, made a case for the decision of the jury as to whether defendant performed its duty to plaintiff. It is as much the duty of a merchant to bestow his goods so that they are not likely to cause injury to his patrons as to properly maintain and light his stairs. In this connection I think defendant would be responsible for thb negligence of its employés in filling the candy bin so that it would overflow, whether the defendant had notice or not. Filling the bin was within the scope of the employé’s duty, so as to make defendant responsible for his negligence.